          Case 2:18-cv-00971-GMN-GWF Document 27 Filed 05/21/19 Page 1 of 2



1     RICHARD A. HARRIS, ESQ.
      Nevada State Bar No. 505
2     JOSHUA R. HARRIS, ESQ.
3
      Nevada State Bar No. 9580
      RICHARD HARRIS LAW FIRM
4     801 S FOURTH ST.
      LAS VEGAS NV 89101
5     Ph: (702) 444-4392
6     Fax: (702) 444-4455
      Email: josh@richardharrislaw.com
7     Attorney for Plaintiff
8

9                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
10

11
        JENAIL H. NEWTON,                                 Case No 2:18-cv-00971-GMN-GWF
12
                                   Plaintiff,
13                                                             FIRST STIPULATION FOR
        vs.                                                  EXTENSION OF TIME TO FILE
14
                                                               REPLY TO RESPONSE TO
15      COMMISSIONER OF SOCIAL                                  MOTION FOR REMAND
        SECURITY ADMINISTRATION,
16

17
                                   Defendant.

18

19            Comes now Plaintiff, by and through her attorney, JOSHUA R. HARRIS, ESQ., and

20   requests a THIRTY (30) calendar day extension of time, to file the REPLY TO RESPONSE

21   TO MOTION TO FOR REMAND, up to and including June 20, 2019.
22            Plaintiff’s current deadline to file the MOTION FOR REMAND is May 21, 2019.
23            The Appellate Attorney Writer has had acute incapacitating migraines preventing the
24   completion of the Reply.
25            Via email on May 21, 2019, opposing counsel expressed no objection to the extension.
26

27

28
          Case 2:18-cv-00971-GMN-GWF Document 27 Filed 05/21/19 Page 2 of 2



1
            It is therefore respectfully requested that Plaintiff be granted a THIRTY (30) calendar
2
     day extension of time to file the REPLY TO RESPONSE TO MOTION FOR REMAND up
3
     to and including June 20, 2019.
4
       DATED this 21st day of May, 2019.               DATED this 21st day of May, 2019.
5
        /s/   Joshua R. Harris                         /s/   Tina Naicker
6      JOSHUA HARRIS, ESQ.                             TINA NAICKER, CSBN 252766
7      Nevada State Bar No. 9580                       Special Assistant United States Attorney
       Richard Harris Law Firm                         160 Spear Street, Suite 800
8      801 S Fourth St.                                San Francisco, California 94105
       Las Vegas NV 89101                              Telephone: (415) 268-5611
9      Ph: (702) 444-4392                              Facsimile: (415) 744-0134
10     Fax: (702) 444-4455                             E-Mail: Tina.Naicker@SSA.gov
       Email: josh@richardharrislaw.com                Attorneys for Defendant
11     Attorney for Plaintiff
12

13

14
                                                      IT IS SO ORDERED:
15

16

17                                                    ____________________________________
18
                                                      UNITED STATES MAGISTRATE JUDGE

19
                                                                May 22, 2019
                                                      DATED: ________________________
20

21

22

23

24

25

26

27

28
